DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2020/0055733. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 8/16/2019.		
Claim(s) 1-13 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
8/16/2019
3/2/2021
6/14/2021
7/13/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 12 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 refers to “an aggregate having a roper shape.” This language appears in the Specification. See (S. 2: [0052], [0137]). Other claims, like Claim 6, use the term “rope shape.” “Rope shape” is also found in the Specification. See e.g. (S. 2: [0033], passim). As understood, “roper” is a word used to refer to someone who makes ropes, ropes cattle or horses, or lures customers into a gambling establishment. See Definitions of roper, accessed online at https://www.vocabulary.com/dictionary/roper on 8 September 2021. As understood, these definitions do not make sense in the context of carbon nanotubes. In the event “roper” was not a typographical error (the rejection would be obviated by deleting “roper” and inserting “rope,” as appropriate), the meaning is unclear in view of the disclosure. See MPEP 2173.05(a) (“The 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 2, 3, 5, 6, 7, 8, 9, 10, 13  – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. 

With respect to Claim 1, this claim requires “Carbon nanotubes of which axial directions extend in one direction.” Nanotubes are taught. (Harutyunyan 3: [0032] et seq.)
Claim 1 further requires “each of the carbon nanotubes has at least one crystal defect in a region between a first end and a second end of the carbon nanotubes.” Harutyunyan teaches nanotubes with defects. (Harutyunyan 6: [0051]).
Claim 1 further requires “the crystal defect has a ratio (G/D) between an intensity IG of a peak caused by a graphite structure appearing in a G band around 1580 cm-1 and an intensity of ID of a peak caused by various defects appearing in a D band around 1360-1 in Raman spectrum obtained at an excitation wavelength of 632.8 nm in a range of 0.1 to 0.5.” This language requires specific testing (Raman spectroscopy) of a specific feature (the defect) to verify, which is not at the disposal of the Office. However, it is noted that the Specification teaches that the defects are introduced by reducing the gas supplied to the catalyst/substrate. The Specification states:
After the carbon nanotubes 3 (portion 3A) are sufficiently grown in the first step described above, the second step proceeds. In the second step, the amount of the gas supplied to the surface 1a of the substrate 1 is reduced compared to the amount of the gas supplied in the first step to introduce the crystal defect 4 into the carbon nanotubes 3.

 (S. 5: [0101]). This concept is taught by Harutyunyan. Harutyunyan states:
On the other hand, the ratio between the intensities of the G- and D-bands (IG/ID) in the Raman spectra increases when increasing the hydrocarbon flow rate, from IG/ID~1 to IG/ID~6 (laser wavelength of λ=532 nm). The result indicates that the disorder band, which is a common feature of disordered sp2 hybridized carbon materials, has a strong contribution for the samples obtained at the lowest hydrocarbon flow rates. However, according to the TGA analysis the content of amorphous sp2 carbon coatings in the samples is small. For SWCNTs, it is considered that the D-band intensity also depends on random characteristics, such as defects in the nanotube lattice (vacancies, impurities) or the finite size of the nanotubes, which break the translation symmetry along the nanotube axis. Therefore, the combination the TGA and Raman results suggests that the low flow rate of hydrocarbon results in more defective carbon structures (SWCNTs). 

See also (Harutunyan 6: [0055]) (“Thus, the growth rate and quality of the single-walled carbon nanotubes can be controlled using flow rates of the hydrocarbon source gas.”). Other teachings may be present. All of Harutyunyan is relied on. As emphasized above, Harutyunyan teaches IG/ID~1. Close ranges are prima facie obvious. MPEP 2144.05 I. However, to the extent they aren’t, this teaching is understood as a result-effective variable relationship between gas flow and defects. Optimization of this does not impart patentability. MPEP 2144.05. It is acknowledged that Harutyunyan, in certain passages, reports IG/ID outside the claimed range, but as understood this is reporting the value for the entire sample and not the defect as claimed. Again, the Office cannot test the defect. It is expected that the disorder contribution would increase when focused on the defect alone. 
As to Claim 2, location of the defect is merely a matter of adjusting the flow rate. (Harutunyan 6: [0055]).
As to Claim 3, location of the defect is merely a matter of adjusting the flow rate. (Harutunyan 6: [0055]).
As to Claim 5, bundles are taught. (Harutyunyan 4: [0038]). 
As to Claim 6, rope shape is interpreted broadly. The bundles are relied on.  (Harutyunyan 4: [0038]).
As to Claim 7, a substrate is taught. (Harutyunyan 3: [0027]). 
With respect to Claim 8, this claim requires “a first step in which a gas comprising a raw material gas is supplied to a substrate having a surface provided with one or more catalyst particles, and a plurality of carbon nanotubes extending in the same direction are grown on the surface of the substrate starting from the catalyst particles by using a chemical vapor deposition method.” The CVD process is carried out. (Harutyunyan 3: [0032]). 
Claim 8 further requires “a second step in which crystal defects are introduced in the carbon nanotubes by reducing an amount of a gas supplied than an amount of the gas supplied in the first step.” Defects are introduced by reducing the gas flow. The discussion of Claim 1 is relied on. 
As to Claim 9, repeating steps reflects application of a known technique to achieve predictable results. This does not impart patentability. MPEP 2143. 
As to Claim 10, repeating steps reflects application of a known technique to achieve predictable results. This does not impart patentability. MPEP 2143.
With respect to Claim 13, the discussion of Claims 7-8 is relied on. 

II. Claim 4 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of:
(i) Fan, et al., Self-Oriented Regular Arrays of Carbon Nanotubes and Their Field Emission Properties, Science 1999; 283: 512-514 (hereinafter “Fan at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 4, to the extent Harutyunyan may not teach the length, this difference does not impart patentabilty. Nanotube length is a function of the reaction time. This is well known and understood to one of skill in the art. Fan is offered as evidence. (Fan at 513, col. 3) (“The length of our nanotubes can be controlled by tuning the CVD reaction time.”). Optimizing this result effective variable does not impart patentability. MPEP 2144.05. 

III. Claim 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of:
(i) US 2008/0170982 to Zhang, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 6, rope shape is interpreted broadly. The bundles are relied on.  (Harutyunyan 4: [0038]). To the extent this is improper or not a “rope,” etc., any number of references teach 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736